Hutchinson, J.,
dissented. He considered the expression, “ debt or other matter in demand,” in the statute regulating jurisdictions, to mean all that debt or other matter described in the declaration, which the plaintiff must prove in order to recover any thing. If he describes a judgement of $500, or $1000, he can prove none of it without he proves the whole. When, therefore, the judgement exceeds $J00, the action must be brought before the county court, however small the sum. due may appear by endorsements. Such had always been the practical construction as far as he had known cases coming within this principle.